Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Acknowledgement is made of applicant’s amendment which was received by the office on May 13, 2022. Claims 19-38 are currently pending. 

Claim Objections
In view of the amendment filed on 5/13/2022 canceling claims 1-18 the objections made against the claims in the office action of 2/3/2022 have been withdrawn. 
Claims 21, 24, 27-28 and 34-36 are objected to because of the following informalities: Claim 21, line 7 should recite –the treated patient--- in order to fix an inadvertent typographical error. Claim 24, line 2 should recite –the first pump--- in order to fix an inadvertent typographical error.  Claim 27, line 1 should recite –according to claim 25—in order to fix an inadvertent typographical error. Claim 28, line 17 should recite –coupled to a frame—in order to fix an inadvertent typographical error. Claim 34, line 1 should recite –wherein the device further comprises—in order to clarify the claim language. Claim 35, line 1 should recite –wherein the needle introducer comprises—in order to clarify the claim language. Claim 36, line 24 should recite –coupled to a frame—in order to fix an inadvertent typographical error.    Appropriate correction is required. Claims 29 and 33 directly depend from claim 28 and also rejected to for the reasons stated above regarding claim 28. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Specifically “an electromechanical mechanism for operating pistons of the hydraulic cylinders” in claims 28-29, 33 and 36-38, “means for controlling the electrovalves of the first pump”, “means for the control of the second pump”, “means for synchronization of the pumping rhythm”, “means for the control of the operative parameters”, “means for the synchronization of the pumping”, “means for the control of the second pump”, “means for setting a nominal heartbeat” in claim 33.  

Claim Rejections - 35 USC § 112
In view of the amendment filed on 5/13/2022 canceling claims 1-18 the 112 rejections made against the claims in the office action of 2/3/2022 have been withdrawn. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 19-38 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 19 recites “spaced between them”, it is unclear what “them” is referring to, clarification is required.  Claim 22 recites the limitation " the second catheters" in line 1.  There is insufficient antecedent basis for this limitation in the claim. Claim 23 recites the limitation " the second catheters" in line 1.  There is insufficient antecedent basis for this limitation in the claim. Claim 24 recites the limitation " the second catheters" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  Claim 24 recites “such materials inside” it is unclear what the materials are inside of, clarification is required. Claim 26, line 5 recites “an area of the passage of the blood” it is unclear exactly what applicant is intending to claim, does applicant means –an area for the passage of blood--, clarification is required. Claim 28 recites the limitation " the non-collapsible duct" in line 3.  There is insufficient antecedent basis for this limitation in the claim. Claim 28, line 6 recites “connected to an elastic duct of the first catheter” it is unclear whether this is the same or a different elastic duct from the one recited within claim 19, clarification is required. Claim 28 recites “hydraulic cylinders with relative pistons that cyclically manage compression and expansion of an operating fluid, kept separate from the blood contained in the two internal chambers by elastic membranes”, it is unclear when reciting “kept separate from the blood contained in the two internal chambers”  whether applicant is referring to the hydraulic cylinders being kept separate from the blood or the operating fluid being kept separate from the blood, clarification is required. Claim 29 recites “a forced aspiration of blood quantities upstream of the first extremal balloon of the first catheter in an inflated condition, and routing towards the internal chambers, by the non-collapsible duct of the first catheter and the inlet duct of the first pump, communicating therewith” it is unclear exactly what blood quantities are used since the use of multiple commas makes the recitation unclear, does applicant mean blood quantities upstream of the first extremal balloon of the first catheter when in an inflated condition and blood quantities routing towards the internal chambers by the non-collapsible duct of the first catheter and the inlet duct of the first pump, clarification is required. Claim 29 recites “a contemporary insertion of equivalent quantities of blood downstream of the first extremal balloon of the first catheter, in the inflated condition, taken from the two internal chambers by the elastic duct of the first catheter and the outlet duct of the first pump, communicating therewith” it is unclear exactly what blood quantities are used since the use of multiple commas makes the recitation unclear, does applicant mean a contemporary insertion of equivalent quantities of blood downstream of the first extremal balloon of the first catheter when in the inflated condition taken from the two internal chambers by the elastic duct of the first catheter and the outlet duct of the first pump, clarification is required. Claim 32 recites “a contemporary inflating of the second extremal balloons and a consequent production, onto the blood contained in the right cardiac atrium, of a pressure that causes a forced passage thereof into the right cardiac ventricle; and a contemporary deflating of the second extremal balloons and a consequent production of a depression that causes a recall of peripheral blood and a refill of the right cardiac atrium, so as to produce blood flows forcedly aspired from the peripheral blood stream of the treated patient and forcedly inserted into the right cardiac atrium of the treated patient, so as to assist or replace a functioning of the right cardiac ventricle” it is unclear exactly what applicant is attempting to claim since multiple commas are used making the recitation unclear, does applicant mean a contemporary inflating of the second extremal balloons and a consequent production of blood onto the blood contained in the right cardiac atrium creating a pressure that causes a forced passage thereof into the right cardiac ventricle; and a contemporary deflating of the second extremal balloons and a consequent production of a depression that causes a recall of peripheral blood and a refill of blood in the right cardiac atrium producing blood flows forcedly aspired from the peripheral blood stream of the treated patient and forcedly inserted into the right cardiac atrium of the treated patient to assist or replace a functioning of the right cardiac ventricle. Claim 34 recites “wherein that it comprises” it is unclear what “it” is referring to, clarification is required. Claim 36 recites the limitation " the non-collapsible duct" in line 11.  There is insufficient antecedent basis for this limitation in the claim. Claim 36 recites “hydraulic cylinders with relative pistons that cyclically manage compression and expansion of an operating fluid, kept separate from the blood contained in the two internal chambers by elastic membranes”, it is unclear when reciting “kept separate from the blood contained in the two internal chambers”  whether applicant is referring to the hydraulic cylinders being kept separate from the blood or the operating fluid being kept separate from the blood, clarification is required. Claim 36, line 28 recites “spaced between them”, it is unclear what “them” is referring to, clarification is required. Claim 37 recites “a forced aspiration of blood quantities upstream of the first extremal balloon of the first catheter in an inflated condition, and routing towards the internal chambers, by the non-collapsible duct of the first catheter and the inlet duct of the first pump, communicating therewith” it is unclear exactly what blood quantities are used since the use of multiple commas makes the recitation unclear, does applicant mean blood quantities upstream of the first extremal balloon of the first catheter when in an inflated condition and blood quantities routing towards the internal chambers by the non-collapsible duct of the first catheter and the inlet duct of the first pump, clarification is required. Claim 37 recites “a contemporary insertion of equivalent quantities of blood downstream of the first extremal balloon of the first catheter, in the inflated condition, taken from the two internal chambers by the elastic duct of the first catheter and the outlet duct of the first pump, communicating therewith” it is unclear exactly what blood quantities are used since the use of multiple commas makes the recitation unclear, does applicant mean a contemporary insertion of equivalent quantities of blood downstream of the first extremal balloon of the first catheter when in the inflated condition taken from the two internal chambers by the elastic duct of the first catheter and the outlet duct of the first pump, clarification is required. Claim 38, line 2 recites “an elastic duct” it is unclear whether this is the same or a different elastic duct from the one recited within claim 36, clarification is required. Claims 20-35 and 37-38 directly or indirectly depend from claims 19 and 36 and are also rejected to for the reasons stated above regarding claims 19 and 36. . Claims 29 and 33 directly or indirectly depend from claim 28 and are also rejected to for the reasons stated above regarding claim 28.  
Claim 33 recites the claim limitations “means for controlling the electrovalves of the first pump”, “means for the control of the second pump”, “means for synchronization of the pumping rhythm”, “means for the control of the operative parameters”, “means for the synchronization of the pumping”, “means for the control of the second pump”, “means for setting a nominal heartbeat” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed functions and to clearly link the structure, material, or acts to the function. The disclosure is devoid of any structure that performs the functions in the claim. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-18 have been considered but are moot since the claims have been canceled and the rejections have been withdrawn in view of the claim amendment. Further, the new grounds of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER L GHAND whose telephone number is (571)270-5844. The examiner can normally be reached Mon-Fri 7:30AM - 3:30PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JG/Examiner, Art Unit 3792                                                                                                                                                                                                        
/REX R HOLMES/Primary Examiner, Art Unit 3792